Simmons Company Reports Record Third Quarter Financial Results · 20.1% Growth in Net Sales Driven by Double-Digit Domestic Unit Volume Increase · 19.3% Increase in Adjusted EBITDA · Seventh Consecutive Quarter of Sales Growth Exceeding the Industry ATLANTA, November 13, 2007 – Simmons Company (“Company” or “Simmons”), a leading manufacturer of premium-branded bedding products, today released operating results for the quarter and nine months ended September 29, 2007. Results for the Quarter Ended September 29, 2007 For the third quarter of 2007, net sales increased 20.1% to $312.0 million compared to $259.8 million for the same period last year.Domestic segment net sales increased $31.4 million, or 12.7%, to $279.7 million compared to the same period of 2006.The domestic segment sales growth was primarily attributable to a 13.5% increase in conventional bedding units sold.Gross profit for the third quarter of 2007 was $125.3 million, or 40.2% of net sales, compared to $117.2 million, or 45.1% of net sales, for the same period of 2006. For the third quarter of 2007, operating income was $38.8 million, or 12.4% of net sales, compared to $33.9 million, or 13.1% of net sales, for the same period last year exclusive of the $43.8 million gain on the sale of Sleep Country USA (“SCUSA”) in August 2006.Net income was $12.3 million for the third quarter of 2007 compared to $10.4 million for the same period in 2006, exclusive of the gain on the sale of SCUSA net of related taxes (see the Supplemental Information to this press release).For the third quarter of 2007, Adjusted EBITDA (see the Supplemental Information to this press release) was $51.8 million, or 16.6% of net sales, compared to $43.5 million, or 16.7% of net sales, in the third quarter of 2006. Results for the Nine Months Ended September 29, 2007 For the first nine months of 2007, net sales rose 16.3% to $857.3 million compared to $736.8 million for the same period last year.Domestic segment net sales increased $75.3 million, or 10.9%, to $763.2 million for the first nine months of 2007 compared to the same period of the prior year.Domestic segment sales growth for the first nine months of 2007 was primarily attributable to an 11.9% increase in conventional bedding units sold.Gross profit for the first nine months of 2007 was $339.6 million, or 39.6% of net sales, compared to $325.8 million, or 44.2% of net sales, for the same period of 2006. For the first nine months of 2007, operating income was $84.6 million, or 9.9% of net sales, compared to $91.4 million, or 12.4% of net sales, for the same period last year exclusive of the gain on the sale of SCUSA.Net income was $17.7 million for the first nine months of 2007 compared to $18.9 million for the same period of the prior year, exclusive of the gain on the sale of SCUSA net of related taxes.For the first nine months of 2007, Adjusted EBITDA was $121.1 million, or 14.1% of net sales, compared to $119.7 million, or 16.2% of net sales, during the same period last year. Simmons’ Chairman and Chief Executive Officer Charlie Eitel said, “The strong sales momentum we have experienced over the last six quarters continued into the third quarter of 2007, with the third quarter being the seventh successive quarter our sales growth in the U.S. exceeded that reported by ISPA for the industry.In the third quarter and first nine months of this year, our business operated at record sales levels despite a very competitive sales environment.”He added, “Our year-to-date sales growth of 16.3% has been driven principally by effective marketing and our decision to be competitive at a broad range of retail price points.Our marketing and sales efforts have resulted in strong demand for our U.S. products and we believe a sizable gain in market share this year.Our top line growth of 20.1% was driven by the Beautyrest® 2007 product line, which was launched earlier this year and has proven to be our most successful Beautyrest product line in our history.Our top line performance helped offset gross margin pressures.Our net sales and Adjusted EBITDA in the third quarter were quarterly records for Simmons.” Mr. Eitel continued, “In the third quarter we made further progress in the integration of our recent Simmons Canada and ComforPedic acquisitions.In Canada, we have been able to significantly expand our Adjusted EBITDA margins through a change in product mix and achievement of cost synergies.We also began manufacturing our new ComforPedic by Simmons™ product in several of our U.S. facilities and started the roll out of this new product line to several new major accounts during this last quarter.We expect that these two acquisitions will be very beneficial to Simmons.” The Company will webcast its third quarter and first nine months 2007 financial results via a conference call on Wednesday, November 14, 2007, beginning at 10:30 a.m. Eastern Time.The webcast will be available at the Company’s website www.simmons.com and will also be available for replay through November 28, 2007. About Simmons Atlanta-based Simmons Company, through its indirect subsidiary Simmons Bedding Company, is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products under brands including Beautyrest®, Beautyrest Black™, Natural Care™, ComforPedic by Simmons™,BackCare®, Beautyrest Beginnings™, and Deep Sleep®.Simmons Bedding Company operates 21 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons also serves as a key supplier of beds to many of the world’s leading hotel groups, casinos and resort properties.Simmons is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world.For more information, visit the Company's website at www.simmons.com. “Safe Harbor” Statement under Private Securities Litigation Reform Act of 1995: This press release includes forward-looking statements that reflect our current views about future events and financial performance.Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this press release speak only as of the date of this call. These forward-looking statements are expressed in good faith and we believe there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.Investors should not rely on forward-looking statements because they are subject to a variety of risks, uncertainties, and other factors that could cause actual results to differ materially from our expectations. These factors include, but are not limited to: (i) competitive pricing pressures in the bedding industry; (ii) legal and regulatory requirements; (iii) the success of our new products and the future costs to roll out such products; (iv) our relationships with and viability of our major suppliers; (v) fluctuations in our costs of raw materials; (vi) our relationship with significant customers and licensees; (vii) our ability to increase prices on our products and the effect of these price increases on our unit sales; (viii) an increase in our return rates and warranty claims; (ix) our labor relations; (x) departure of our key personnel; (xi) encroachments on our intellectual property; (xii) our product liability claims; (xiii) our level of indebtedness; (xiv) interest rate risks; (xv) foreign currency exchange rate risks; (xvi) compliance with covenants in our debt agreements; (xvii) our future acquisitions; (xviii) our ability to successfully integrate Simmons Canada and ComforPedic into our operations; (xix) our ability to achieve the expected benefits from any personnel realignments; (xx) our ability to successfully implement our new enterprise resource planning system; and (xxi) other risks and factors identified from time to time in our reports filed with the Securities and Exchange Commission. We undertake no obligation to update or revise any forward-looking statements, either to reflect new developments or for any other reason. -tables follow- Simmons Company and Subsidiaries Condensed Historical Consolidated Statements of Operations (in thousands) Quarters Ended Nine Months Ended September 29, September 30, September 29, September 30, 2007 2006 2007 2006 Net sales $ 311,992 $ 259,766 $ 857,269 $ 736,835 Cost of products sold 186,712 142,562 517,714 411,051 Gross profit 125,280 117,204 339,555 325,784 Operating expenses: Selling, general and administrative expenses 87,442 84,089 258,259 236,628 Gain on sale of Sleep Country USA - (43,834 ) - (43,834 ) Amortization of intangibles 1,579 1,386 4,551 4,220 Licensing fees (2,507 ) (2,199 ) (7,821 ) (6,498 ) Total operating expenses 86,514 39,442 254,989 190,516 Operating income 38,766 77,762 84,566 135,268 Interest expense, net 20,039 18,041 57,686 61,932 Income before income taxes 18,727 59,721 26,880 73,336 Income tax expense 6,389 17,799 9,145 22,920 Net income $ 12,338 $ 41,922 $ 17,735 $ 50,416 Adjusted EBITDA (a) $ 51,843 $ 43,460 $ 121,098 $ 119,730 See Notes to Condensed Historical Financial Data. Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) September 29, December 30, 2007 2006 Assets Current assets: Cash and cash equivalents $ 17,290 $ 20,784 Accounts receivable, net 140,482 92,035 Inventories 33,581 26,718 Other current assets 24,595 22,559 Total current assets 215,948 162,096 Property, plant and equipment, net 84,225 73,185 Goodwill, net 538,955 512,818 Intangible assets, net 604,852 592,802 Other assets 38,732 32,753 Total assets $ 1,482,712 $ 1,373,654 Liabilities and Stockholder's Equity Current liabilities: Current maturities of long-term debt $ 1,178 $ 778 Accounts payable and accrued liabilities 154,262 134,912 Total current liabilities 155,440 135,690 Long-term debt 925,970 896,001 Deferred income taxes 193,358 177,692 Other non-current liabilities 27,594 14,410 Total liabilities 1,302,362 1,223,793 Stockholder's equity 180,350 149,861 Total liabilities and stockholder's equity $ 1,482,712 $ 1,373,654 See Notes to Condensed Historical Financial Data. Simmons Company and Subsidiaries (Notes to Condensed Historical Financial Data) a) Adjusted EBITDA (as defined in Simmons Bedding's senior credit facility) differs from the term "EBITDA" as it is commonly used. In addition to adjusting net income to exclude interest expense, income taxes and depreciation and amortization, Adjusted EBITDA as we interpret the definition also adjusts net income by excluding items or expenses not typically excluded in the calculation of "EBITDA" such as management fees, non-cash stock compensation expenses, reorganization costs, and other unusual or non-recurring charges or credits.Adjusted EBITDA is presented because it is a material component of the covenants contained within Simmons Bedding's credit agreements and a measure used by management to determine operating performance. EBITDA does not represent net income or cash flow from operations as those terms are defined by accounting principles generally accepted in the United States and does not necessarily indicate whether cash flows will be sufficient to fund cash needs. Below is a reconciliation of net income to Adjusted EBITDA: Quarters Ended Nine Months Ended September 29, September 30, September 29, September 30, 2007 2006 2007 2006 Adjusted EBITDA: Net income $ 12,338 $ 41,922 $ 17,735 $ 50,416 Depreciation and amortization 7,526 7,829 22,217 21,885 Income tax expense 6,389 17,799 9,145 22,920 Interest expense 19,896 18,558 58,007 62,684 EBITDA 46,149 86,108 107,104 157,905 Reorganization expense including management severance 38 5 1,996 2,386 Conversion costs associated with meeting new flammability standard 1 - 1,983 - Transaction expenses including integration costs 1,751 428 3,390 560 Non-recurring professional service fees 1,595 - 2,367 - Management information system implementation costs 805 - 885 - Management fees 487 423 1,440 1,263 Gain on sale of SCUSA - (43,834 ) - (43,834 ) Other, net 1,017 330 1,933 1,450 Adjusted EBITDA $ 51,843 $ 43,460 $ 121,098 $ 119,730 b) Reconciliation of net income to net income, exclusive of the gain on the sale of Sleep Country USA net of related taxes: Periods Ended September 30, 2006 Quarter Nine Months Net Income $ 41,922 $ 50,416 Gain on the sale of Sleep Country USA (43,834 ) (43,834 ) Tax effect of the gain 12,297 12,297 Net Income, exclusive of the gain $ 10,385 $ 18,879
